Citation Nr: 0205846	
Decision Date: 06/05/02    Archive Date: 06/13/02

DOCKET NO.  98-16 272	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder, currently evaluated as 70 percent disabling.

2.  Entitlement to a total rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. W. Koennecke, Counsel


INTRODUCTION

The appellant served on active duty from October 1966 to 
December 1968.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from November 1997 and August 1998 rating 
decisions of the Atlanta, Georgia, Department of Veterans 
Affairs (VA) Regional Office (RO). 


FINDINGS OF FACT

1.  Post-traumatic stress disorder is currently manifested by 
deficiencies in most areas with depression, severe 
irritability and impulse control.

2.  The appellant is service connected for: post-traumatic 
stress disorder (70 percent disabling); fragment wound to the 
right little finger (noncompensable); fragment wound to the 
chest (noncompensable).  His combined schedular evaluation is 
70 percent from January 1997.

3.  The appellant is unemployable due to service connected 
disability post-traumatic stress disorder.


CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder is no more than 70 percent 
disabling.  38 U.S.C.A. §§ 1155, 5107(b) (West 2001); 
38 C.F.R. Part 4, § 4.130, Diagnostic Code 9411 (2001).

2.  The criteria for a total disability rating for 
compensation based on individual unemployability have been 
met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.16 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for post-traumatic stress disorder was 
granted in a July 1981 rating decision and the disability was 
assigned a 10 percent evaluation.  In a March 1985 rating 
decision the evaluation was increased to 30 percent and 
increased in a January 1994 rating decision to 50 percent.  
In a February 1997 rating decision the disability evaluation 
was increased to 70 percent.  (The record also reflects the 
assignment of temporary total ratings for hospitalization 
pursuant to 38 C.F.R. § 4.29 (2001)).  This appeal stems from 
rating decisions that confirmed and continued a 70 percent 
evaluation for post-traumatic stress disorder and denied a 
total rating based on individual unemployability.

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  In this case, the RO advised the appellant in 
March 2001 of the provisions of the newly enacted VCAA and 
neither the appellant nor his representative has advised of 
any additional evidence.  We hold that both the duty to 
notify and assist the appellant under the VCAA have been met.

The duty to notify the appellant and his representative of 
any information and evidence needed to substantiate and 
complete a claim has been met.  38 U.S.C.A. §§ 5102, 5103A 
(West Supp. 2001); 38 C.F.R. § 3.159(b) (2001).  By virtue of 
the November 1997 and August 1998 rating decisions, and the 
Statements of the Case and Supplemental Statements of the 
Case issued during the pendency of this appeal, the appellant 
and his representative were given notice of the information, 
medical evidence, or lay evidence necessary to substantiate 
the claims for an increased rating and for a total rating 
based on individual unemployability.  In a March 2001 VCAA 
notification letter, the RO specifically advised the 
appellant and his representative of the evidence that was 
previously obtained and considered and advised him to notify 
them if there was any outstanding evidence not previously 
obtained.  VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed. 

The duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim has been met.  38 
U.S.C.A. § 5103A (West Supp. 2001); 38 C.F.R. § 3.159(c) 
(2001).  The RO made reasonable efforts to obtain relevant 
records adequately identified by the appellant, in fact, it 
appears that all evidence identified by the appellant 
relative to this claim has been obtained and associated with 
the claims folder.  Service medical records were previously 
obtained and associated with the claims folder.  The 
appellant identified recent treatment at the VA Medical 
Center and this evidence was obtained by the RO.  Social 
Security Administration records that included a psychological 
evaluation were obtained.  A hearing was conducted before the 
RO in May 1999 and a transcript associated with the claims 
folder.  The appellant made no response to the March 2001 
VCAA notification letter and has not referenced any 
unobtained evidence that might aid in substantiating the 
claim or that might be pertinent to the bases of the denial 
of the claim.  

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 U.S.C.A. § 5103A (West 
Supp. 2001); 38 C.F.R. § 3.159(c)(4) (2001).  The appellant 
was afforded a VA examination in 1998.  We have noted the 
representative's assertion that additional examination is 
needed and that prior examinations were inadequate.  We do 
not agree.  After the appellant was examined in 1998, the RO 
twice clarified, through the same examiner, all points of 
uncertainty in that examination.  Furthermore, the claims 
folder contains multiple, detailed and completely adequate 
examinations conducted by treatment providers during this 
appeal period.  The record is complete with medical evidence 
that reflects the appellant's current level of service 
connected disability.  Therefore, the representative's 
request is denied as we hold that no additional examination 
is needed.

In the circumstances of this case, a remand because of the 
passage of the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to notify and to 
assist the veteran in this case.  Further development and 
further expending of VA's resources is not warranted.  

Evidence

The appellant submitted an application for Social Security 
Administration benefits in February 1989.  He claimed 
disability due to post-traumatic stress disorder and a neck 
condition.  He certified that he had a bad back and could not 
walk or do heavy lifting.  He had last worked as a painter in 
March 1988.  When he was an assembly line supervisor he had 
over 25 people working for him and he could not deal with the 
stress and pressure that was put on him because of lack of 
sleep.  He was fired because of an accident and his inability 
to keep regular attendance.  In an undated application he 
stated that he had last worked 5 days per week in May 1988 as 
a truck driver and that he then worked 3-4 days per week 
doing clean up in August 1989.

Social Security Administration benefits were awarded from 
February 1988 for a primary diagnosis of personality disorder 
and secondary diagnosis of psychoactive substance dependence-
drugs.  Benefits were awarded from May 1989 for a primary 
diagnosis of post-traumatic stress disorder and a secondary 
diagnosis of polysubstance abuse.

When the appellant was admitted to the VA Medical Center in 
January 1991, he complained of an increase in nightmares that 
began in October 1990 after he was laid off from his job.  He 
reported that he had been laid off because of a decrease in 
the work associated with the company.  He had held this job 
since his last hospitalization in July.

The appellant filed his claim for an increased rating for 
post-traumatic stress disorder in May 1997 and for a total 
rating based on individual unemployability in March 1998.  
The appellant contended that his service connected post-
traumatic stress disorder was totally disabling and that he 
was unemployable as a result of the symptomatology associated 
with his post-traumatic stress disorder alone.

The appellant was admitted to the VA Medical Center in May 
1996 with complaints of feelings of depression, auditory 
hallucinations and difficulty sleeping.  He had experienced a 
recent stressor involving his daughter and had been using 
crack cocaine in the last few weeks, but denied alcohol use.  
He denied a history of intravenous drug use.  He had been 
married three times and was currently separated.  He had 
three children from these unions.  He had a history of a 
suicide attempt in 1983 by overdose.  He indicated he was 
currently unemployed and had been unable to sustain 
employment since 1985.  On mental status examination there 
was some psychomotor retardation.  His speech was slow and 
slurred with normal volume.  His affect was blunted.  His 
mood was depressed.  He reported paranoid feelings and 
ideations.  He reported auditory and visual hallucinations.  
He complained of nightmares and denied suicidal or homicidal 
ideation.  He was oriented in four spheres.  His memory both 
recent and remote were good and his insight and judgment were 
fair.  Urinalysis was negative.  At discharge his mental 
status examination indicated he was alert and oriented in 
four spheres.  His had a blunted affect, euthymic mood, and 
organized associations with no evidence of acute psychotic 
symptoms and without suicidal or homicidal ideations.  He had 
good insight and cognitive functions and good judgment.  
There were no restrictions on his activity.  Diagnoses were 
post-traumatic stress disorder, psychotic disorder not 
otherwise specified and cocaine and alcohol abuse.

He was admitted to the VA Medical Center in November 1996 
with complaints of worsening depression after the death of a 
friend.  Suicidal history had included attempting to kill 
himself by jumping off a building in 1972 and an overdose 
attempt in 1983.  He had a history of crack cocaine 
dependency but he denied any other substance abuse.  He was 
the younger of two children with an older sister.  Both 
parents were deceased and he was raised by his grandmother 
until she died and then by an aunt.  He denied any current 
relationships.  He had been living with his sister.  On 
mental status examination his appearance was fair for 
grooming, hygiene and dress.  His speech was garbled 
secondary to poor dentition.  It was normal with respect to 
rate, volume and latency.  Psychomotor agitation was noted.  
His mood was depressed with a matching affect.  His thoughts 
were free of overt delusions.  He had suicidal ideation 
without a plan.  There was no homicidal ideation.  His 
thought processes were linear.  His thought perception was 
free of auditory or visual disturbances.  His insight and 
judgment were fair.  His urine drug screen was negative.  His 
hospitalization focused on cocaine dependency and stabilizing 
his mood that included psychotic features.  Discharge 
diagnoses were post-traumatic stress disorder, psychotic 
disorder not otherwise specified and cocaine dependency.

The appellant was admitted to the VA Medical Center in May 
1997 after he relapsed, took a hit of crack cocaine and 
developed suicidal thoughts.  For the preceding 1-2 months he 
had felt increasingly depressed.  He was not sleeping or 
eating well.  He had been homeless for the past 90-days.  He 
reported decreased energy, night sweats and nightmares.  The 
appellant reported three admissions per year since 1985.  He 
reported flashbacks of Vietnam at least once a week.  He 
reported that he attempted suicide five times.  He tried to 
shoot himself, stepped in front of a car and overdosed.  Last 
year he had tried to slash his wrists.  He shot at a neighbor 
once after an altercation and reported that at the time he 
thought he was in Vietnam.  He reported that he had a bad 
temper.  He reported a 12-year history of cocaine use.  In 
1982 he substituted cocaine for alcohol but had quit cocaine 
6 months prior.  Then he had a "users" dream recently and 
went back to using cocaine.  He used marijuana in the past 
and still smoked a joint every year or two.  He denied 
intravenous substance abuse.  He had worded as a machine 
operator from the early 1970's to 1985.  He had sex with 
multiple partners and was not using condoms.  On mental 
status examination he was oriented in four spheres.  He was 
dressed and showered and exhibited good hygiene.  Prior to 
admission the nurses had reported that he was disheveled.  He 
was cooperative and engaging.  His mood was depressed with 
concurrent affect.  His speech was normal with a tight 
thought process and content.  He reported suicidal thoughts 
but denied a plan.  He stabilized relatively quickly and his 
discharge diagnoses were post-traumatic stress disorder, 
cocaine dependence and history of alcohol dependence.

The appellant was admitted to the VA Medical Center in 
December 1997 secondary to suicidal thoughts and a subsequent 
relapse of his cocaine abuse.  He endorsed a depressed mood, 
hopelessness, intermittent insomnia and decreased appetite on 
admission.  His remorse was greatly increased when he used 
cocaine.  He reported that he had never attempted suicide.  
He reported binge use of alcohol in the past and now only 
occasional use.  He had used cocaine intravenously.  On 
admission he was alert and oriented to person place and time.  
His behavior was guarded with notable psychomotor 
retardation.  His affect was constricted and his mood was 
anxious.  His thought processes were cogent and the content 
demonstrated paranoia.  He endorsed suicidal and homicidal 
ideation.  He endorsed both auditory and visual 
hallucinations both in and out of context of a flashback.  
His condition improved over a two-week admission with a 
decrease in all of his symptomatology.  At discharge he was 
unable to work but competent for VA purposes.  Discharge 
diagnoses were major recurrent moderate depressive disorder, 
cocaine dependency and post-traumatic stress disorder.  His 
Global Assessment of Functioning score was 60.

A VA examination was conducted in April 1998.  The appellant 
was plainly and neatly dressed with a very quiet, solemn and 
matter of fact manner.  He stated that he reopened his claim 
because he needed some help.  He was in the mental health 
clinic on the regular basis because of problems with 
depression, alcohol and drugs.  He had not worked regularly 
since 1985.  He had been a superintendent in a plant for 9 
years until they moved to Alabama and he could not go with 
them.  He was also having a rough time with depression, 
nightmares, sleep difficulties and inability to get along.  
He did not have much to do with his children or former wife.  
He was living in a halfway house and was currently clean.  He 
was volunteering at the information desk of the hospital.  On 
mental status examination his thought processes were normal.  
There were no delusional or hallucinatory elements.  His mood 
was very depressed.  His sensorium was intact and he was 
competent.  Post-traumatic stress disorder was diagnosed.

In May 1998, the VA examiner issued an addendum to the VA 
examination.  In the past, the examiner had attached hospital 
summaries if available in order to be complete.  The 
attachment of a summary brought up the question of multiple 
diagnoses.  This was a good psychiatric practice in clinical 
settings to fully explain the problem, but might confuse the 
adjudication process.  Psychiatric diagnoses were rarely 
clearly defined clinical entities.  The clinical picture 
could vary from time to time and from examiner to examiner.  
It was impossible to state that there was no relationship in 
the summary from the several diagnoses to the adjudicated 
diagnosis.  In his opinion, they should be considered as 
secondary.  The appellant's diagnosis was post-traumatic 
stress disorder.

A psychological evaluation was performed by a private 
examiner in July 1998 and is contained in the records from 
the Social Security Administration.  Psychological testing 
was conducted and medical records from the VA Medical Center 
were available to the examiner.  An interview was conducted 
and the appellant was considered to be a reliable informant.  
He was driven to the appointment by his girlfriend.  He had 
been living with her and her two children for the past year.  
Prior to that he had lived with his sister for 10 years.  He 
complained that he suffered from skeletal deterioration, 
hypertension and post-traumatic stress disorder.  His 
grandparents had raised him and then he lived with his aunt 
until he was 18 years old.  His mother had died about 47 
years ago.  He claimed all of his marriages ended because of 
his post-traumatic stress disorder.  He had four children and 
he got along fine with them.  In service he achieved the rank 
of E-5.  

He was not working.  He reported numerous jobs and stated 
that he often had long periods of unemployment between jobs 
because of his post-traumatic stress disorder and his back 
problems.  He also had alcohol-related problems that 
interfered with his job performance and relationships with 
other people.  He stated he was never actually fired from any 
job.  He reported that he had been sober from alcohol for 
seven months.  He used crack cocaine from 1986 through last 
December every day.  He had used heroin in Vietnam.  He had 
been arrested about 15 times.  He was currently seeing the 
staff psychiatrist at the VA Medical Center about once a 
month for management of his post-traumatic stress disorder 
and paranoid schizophrenia symptoms.  He talked to his sister 
every day on the telephone and visited her about once a week.  
He talked to and visited his daughter weekly.  He watched 
about 6 hours of television a day.  His girlfriend helped him 
with his medication and took care of his bills and finances.  
He read the newspaper, magazines and Bible.  He took a walk 
every day.  He mowed the grass, raked leaves and cleaned 
trash off of the yard.  He used public transportation by 
himself and was able to buy things at the store.  He went to 
movies occasionally and went to restaurants about once a 
month.  He listened to the radio.  His girlfriend 
corroborated his description of his daily activities.  

On mental status examination he was oriented in all spheres 
and knew the exact day of the month.  His appearance was 
within normal limits.  His attitude was cordial and 
cooperative.  His mood was neutral and his affect was 
slightly blunted.  He did not show much emotion but 
maintained a rather flat emotional display.  He made good eye 
contact and exhibited adequate attention and concentration.  
His speech was lucid and relevant.  His thought processes 
were within normal limits and there was no unusual thought 
content noted.  He did not appear suicidal or homicidal.  His 
consciousness was normal and his memory intact although he 
only recalled 1 out of 3 simple objects after 3 minutes.  
Perceptual abnormalities were absent.  His insight and 
judgment were average.  

Post-traumatic stress disorder and polysubstance dependence 
in apparent early remission were diagnosed.  Borderline 
intellectual functioning was diagnosed on Axis II.  The 
examiner summarized that his IQ fell within the borderline 
category.  His academic skills and memory appeared adequate.  
He primarily complained of mental problems although he 
apparently had some physical difficulties also.  He described 
post-traumatic stress disorder symptoms and some apparent 
psychotic problems, although they might be part of his severe 
post-traumatic stress disorder.  His range of activities was 
fairly broad although he stated that at times he did not go 
out of the house at all.  His post-traumatic stress disorder 
symptoms appeared to interfere to some extent in his daily 
activities.  Mental status examination revealed that he was 
somewhat constricted in his affect but he showed no psychotic 
symptoms.  The appellant was able to understand, remember and 
carry out simple instructions.  He was able to sustain his 
attention in order to complete simple tasks.  He would have 
at least moderate difficulty relating to supervisors and co-
workers as a result of post-traumatic stress disorder 
symptoms including apparent psychotic symptoms.  He was also 
have difficulty tolerating the normal stress and pressure 
associated with everyday work activity.  He would not be able 
to handle disability funds if awarded due to his relatively 
short period of time in recovery for his substance abuse 
problems.

September 1998 clinical records indicated he was staying off 
drugs.  He denied suicidal or homicidal ideation.  He was 
doing okay overall but continued to have nightmares and less 
intense flashbacks.  He had memory problems, feelings of 
guilt and problems sleeping.  He denied audio or visual 
hallucinations and seemed constricted in his affect and 
irritable.  In discussing his service experiences, he denied 
being taken prisoner.

In February 1999 clinical records, the appellant was 
requesting admission to aftercare treatment after relapsing.  
He had returned to live with his mother but this was not a 
drug-free environment.  He was scheduled for aftercare 
treatment by the addiction therapist.  

Later in February 1999 he presented for follow-up to the 
staff psychiatrist and reported that he abstained from 
cocaine since December 1997.  He was having a hard time as 
his mother had recently been diagnosed with brain cancer and 
he was having problems with his daughter.  He denied suicidal 
thoughts, intent or plan.  On mental status examination he 
had a constricted affect and psychomotor retardation.  Post-
traumatic stress disorder and cocaine dependence in remission 
were diagnosed.

March 1999 clinical records documented the appellant's report 
to the staff psychiatrist that he remained off drugs.  He 
reported probable sexual side effects from one of his 
medications and it was discontinued.

The same staff psychiatrist who had seen the appellant in 
February and March 1999 submitted a statement on the 
appellant's behalf in April 1999.  He stated that his 
individual clinical opinion and did not represent the 
official views of the VA.  The appellant was being treated 
for post-traumatic stress disorder.  The appellant had been 
compliant with medications and had abstained from alcohol and 
all substance abuse since December 1997, but he continued to 
have severe, incapacitating symptoms.  These symptoms were 
nightmares, flashbacks, mood swings, memory problems, guilt 
feelings and insomnia.  It was the psychiatrist's clinical 
opinion that the appellant was totally and completely 
disabled and unable to pursue or maintain gainful employment.  
He suffered total occupational and social impairment with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking and mood.  His near continuous 
depression and anxiety interfered with his ability to 
function independently, appropriately and effectively.  He 
had severe irritability and impaired impulse control.  He 
would not be able to adapt to stressful circumstances 
including work or a work-like setting.  He would have 
difficulty establishing and maintaining effective 
relationships.

In clinical records dated in April 1999 the appellant 
reported that he was struggling to find ways to cope with his 
mother's illness.  He was forgetting more things.

The appellant testified before the RO in May 1999.  The 
appellant testified that he had received Social Security 
Administration benefits since about 1989.  He had been off 
drugs and alcohol since December 1997.  He still had bad 
memories from service.  He reported a problem remembering 
things, including the names of his grandchildren.  He had 
been married three times and post-traumatic stress disorder 
was the reason the marriages had ended.  He would come home 
depressed, stressed out from his job, was drinking heavily to 
relieve the stress and would get into arguments.  He was 
living in a halfway house.  His daily activities involved 
rising in the morning, cleaning up, cooking his breakfast, 
doing his assigned detail and then watching television.  He 
attended meetings at the VA Medical Center during the day.  
He watched television in the evenings by himself.  He got 
upset and angered very easily.  His mother was sick with 
brain and lung cancer and he was finding it hard to cope.  He 
had not worked since 1987.  He was a concrete driver for a 
cement company and had to leave the job because of the stress 
that it put on him.  He could not handle the schedule.  At 
the conclusion of the hearing he talked about his frustration 
with VA.  He was not supposed to be drafted because he was 
the only surviving son.  He had suffered from post-traumatic 
stress disorder his whole life and had attempted suicide five 
or six times.  He had last tried in December 1998 when he 
intended to throw himself in from of the train but did not 
have the guts to do it and so he checked himself into the VA 
Medical Center.  Financially he was unable to sustain himself 
on his VA and Social Security Administration benefits.

In September 1999 the appellant presented to the psychiatric 
service indicating that his mother had died a few weeks 
prior.  He had relapsed and used $200 worth of cocaine.  He 
had suicidal ideation with intent and a plan.  Prior to this 
relapse he reported that he had been abstinent since December 
1997.  He was also noncompliant with his medication.  He was 
alert and oriented in four spheres but agitated.

A VA examination was conducted in January 2000.  The 
appellant continued to have nightmares about Vietnam.  He 
felt depressed, guilty and isolated.  He had trouble 
concentrating and trouble controlling his anger.  He had 
thoughts of hurting himself and did not trust people.  His 
last job was in 1987.  He had trouble relating to people at 
work and had angry outbursts.  All of his relationships ended 
because of his inability to relate.  His relationships with 
his 5 children were estranged.  His last use of alcohol and 
drugs was three months prior to the examination.  He was 
living in a halfway house.  He performed all of his own 
activities of daily living.  He reported no close friends.  
On mental status examination he was cooperative and alert.  
He was oriented to person, place and time.  His speech was 
coherent and his mood was depressed and anxious.  His affect 
was constricted.  His thought processes were tangential and 
circumstantial.  He reported sleep disturbance, flashbacks, 
nightmares, and paranoia.  He had frequent suicidal ideation 
without current ideation or plan.  There was no obsessive or 
ritualistic behavior.  He reported visual hallucinations.  He 
had panic attacks and reported no homicidal thoughts at 
present.  He remembered his date of birth, could name the 
current and past two presidents and could recall 2 out of 3 
objects after five minutes.  He exhibited fair impulse 
control.  His judgment and insight were fair.  Axis I 
diagnoses were post-traumatic stress disorder and 
polysubstance abuse in early remission in a controlled 
environment.  His Axis II diagnosis was deferred.  His 
current Global Assessment of Functioning score was 45 with a 
score of 45 for the prior year.  Due to clinically 
significant symptoms he could not maintain gainful employment 
at present.  He was capable of doing his activities of daily 
living and handling his finances.

An addendum to the VA examination was submitted in March 
2000.  This addendum stated that the records provided were 
reviewed.  The history regarding job, suicide etc. was 
inconsistent in the different discharge summaries of 
psychiatric hospitalizations.

An additional addendum to the VA examination was submitted.  
The examiner stated that an Axis II diagnosis was deferred 
because one could not make an Axis II diagnosis based on one 
evaluation.  It was the opinion of the examiner that 
considering malingering as a diagnosis on the basis of one 
interview would only show the interviewer's own bias unless 
there was some factual data and some objective findings over 
a period of time.  This diagnosis could not be considered on 
the basis of one examination only.  The question of 
malingering had been raised after the examination was 
concluded so that the examiner had no basis to confirm or 
deny this in retrospect.  Inconsistencies in the record might 
occur due to many factors, including the recollection or 
recall of the veteran.  It appeared that different residents 
had dictated varying and different discharge summaries over a 
period in this case.  The examiner placed a high credibility 
on the information gathered directly from the appellant by 
this examiner.  The Global Assessment of Functioning score 
could not be broken down into relative components based on 
the multiple diagnoses on Axis I.

He was admitted to the VA Medical Center in April 2000 with a 
chief complaint that he was hearing voices.  He had been 
noncompliant with his medications.  He had a history of heavy 
drinking but was currently not drinking, "only a can of beer 
a day."  He admitted to recent cocaine use and had used two 
days prior to admission.  He reported no history of 
intravenous drug abuse.  On mental status examination he was 
disheveled, but alert and oriented to person, place and time.  
He showed some psychomotor agitation.  His affect was 
constricted and his mood was depressed.  His thought 
processes were cogent and there were no frank delusions.  He 
endorsed suicidal ideation and auditory hallucinations.  He 
endorsed visual hallucinations.  His urine drug screen was 
positive for marijuana and cocaine.  He was initially placed 
on suicide precautions and then transferred to the open unit.  
At the time of discharge planning, his listed diagnoses were 
post-traumatic stress disorder and cocaine dependence with 
substance abuse mood disorder with psychosis.  Even though he 
was receiving disability payments from VA at the 70 percent 
level he consistently wound up without any money because of 
his drug use.  The appointment of a guardian to handle his 
funds was recommended.  He was discharged to a halfway house.

In May 2000 records, the appellant reported living at home 
with his wife.  He was attending group meetings weekly.  In 
notes dated a few days later, he was living at a halfway 
house.  Although he complained of easy irritation and 
anxiousness, he was calmer and brighter in affect that when 
seen previously.  His mood was only mildly depressed with 
some mild anxious affect.  He denied suicidal or homicidal 
ideation.  There was no psychosis.  His insight and judgment 
were fair.  He was attending group meetings and he also 
reported playing with his grandson.  He reported cravings.  
Cocaine dependence and post-traumatic stress disorder were 
diagnosed.  His Global Assessment of Functioning score was 
55.

In July 2000 notes, he reported being only 90 days sober from 
a relapse into drugs.  He was back attending meetings.  By 
September 2000 he had missed multiple meetings and was 
discharged from the group therapy.

The appellant was admitted to the VA Medical Center in 
October 2000.  He was hearing voices that were commanding him 
to kill himself.  He had been on the streets "running."  He 
was a prisoner of war in Vietnam for three weeks, although 
the examiner indicated his observation that this had not been 
documented previously.  The people that were pursuing him 
were Vietcong.  His highest rank was E-5.  He denied using 
cocaine or alcohol and his last cocaine use was 6 months 
prior to admission.  He reported no history of intravenous 
drug abuse.  However, his urine drug screen was twice 
positive more than a week after admission.  His last 
employment was as a truck driver in 1985.  On mental status 
examination he was withdrawn and somewhat agitated throughout 
the examination.  He startled easily.  His speech was slurred 
and difficult to comprehend.  His affect was hostile and 
labile and his mood was "not good."  He was delusional.  
During his hospitalization he exhibited severe symptoms of 
post-traumatic stress disorder and was thought to have 
psychotic symptoms outside of the realm of post-traumatic 
stress disorder.  Therefore he was given a diagnosis of 
schizoaffective disorder depressed type in addition to post-
traumatic stress disorder, cocaine and alcohol dependence and 
a psychotic disorder not otherwise specified.  Rule-out 
cocaine-induced psychotic disorder was also indicated.

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Before we proceed to evaluate the evidence, we pause to make 
the observation that the evidence of record as provided by 
the appellant consists of multiple inconsistencies and 
contradictions.  For example, while his DD-214 lists his 
highest rank in service as E-3, in reports and in claims 
filed and certified by the appellant, he has variously 
identified his highest rank in service from E-3 to E-5.  He 
has reported suicide attempts that are not documented in the 
record and the numbers and seriousness of these has varied in 
his reports and in his sworn testimony.  He has reported that 
his mother died when he was a young child but then in 1999 he 
was mourning her recent illness and passing.  He described no 
relationship with his children, but in the private 
examination in July 1998, he was talking to and visiting a 
daughter weekly.  He has both denied and admitted to 
intravenous drug abuse.  He testified in May 1999 that he had 
been off drugs and alcohol since December 1997 when the 
medical evidence documented relapses into drug use.  He has 
reported and denied being a prisoner of war.  He has reported 
being fired and also never being fired from jobs.  He 
reported last working in 1985, 1987, 1988, 1989 and 1990.

We have considered that mistakes can be made by both the 
reporter and the transcriber when information is reported or 
received.  The Board would generally not put much weight on a 
contradiction in the record existing alone.  However, when 
taken together, there are so many inconsistencies and 
contradictions in the record arising from the appellant's 
reports as to render him an entirely unreliable historian.  
Whether he is merely frequently mistaken, confused, 
misinterpreted or whether the inconsistencies in his 
reporting are an intentional attempt to color the evidence in 
his favor need not be decided.  The end result is that as to 
any report by the appellant, no weight may be given it, as it 
cannot be perceived as credible evidence.  Therefore, we have 
afforded the highest probative weight in our deliberations to 
the medical evidence objectively observed and some, but far 
lesser weight to medical opinions reached in complete 
reliance on his reports without knowledge of the 
inconsistencies.

Increased rating for post-traumatic stress disorder

Disability evaluations are determined by the application of a 
schedule of rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (2001).  Separate diagnostic codes identify the 
various disabilities.  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2001); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

While evaluation of a service-connected disability requires 
review of the appellant's medical history, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Therefore, although the Board has reviewed 
all the evidence of record, it finds that the most probative 
evidence is that which has been developed immediately prior 
to and during the pendency of the claim on appeal.  Lay 
testimony is competent only when it regards the readily 
observable features or symptoms of injury or illness.  Layno 
v. Brown, 6 Vet. App. 465, 469-70 (1994).  The appellant is 
competent to state that his condition is worse.  However, the 
training and experience of the medical personnel makes their 
findings more probative as to the extent of the disability.  
The Board assigns more probative value to the objective 
observations of trained medical personnel when compared to 
the subjective reports of interested parties.  Furthermore, 
as noted above, we do not find the appellant to be a credible 
witness and have afforded the objective evidence of record 
the highest degree of probative value in our consideration.

The appellant has been rated under the schedule for rating 
mental disorders and is currently in receipt of a 70 percent 
evaluation for post-traumatic stress disorder.  The criteria 
for evaluating post-traumatic stress disorder is as follows, 
38 C.F.R. § 4.130; Diagnostic Code 9411 (2001).

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name - 100 percent 
disabling.

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships - 70 
percent disabling.

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships - 50 percent disabling.

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events) - 30 
percent disabling.

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous medication - 10 
percent disabling.

A mental condition has been formally 
diagnosed, but symptoms are not severe 
enough either to interfere with 
occupational and social functioning or to 
require continuous medication - 0 percent 
disabling.

The preponderance of the evidence is against the claim for a 
higher evaluation in the absence of objectively confirmed 
evidence of most of the criteria necessary for the higher 
evaluation.  And since the preponderance of the evidence is 
against the claim, there is no doubt to be resolved.  
38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990); Alemany v. Brown, 9 Vet. App 518, 519 (1996).

The appellant's thought processes or ability to communicate 
have never been described as grossly impaired and more than 
not, they were normal.  At the time of inpatient admission in 
May 1996, his speech was slow and slurred but he communicated 
(and we note that on other occasions his speech pattern 
problems were attributed to poor dentition).  In November 
1996 his thought processes were linear.  In May 1997 his 
speech was normal with a tight thought process and content.  
On private examination in July 1998 his thought processes 
were within normal limits.  On VA examination in January 
2000, his speech was coherent although his thought processes 
were tangential and circumstantial.  The appellant has 
reported delusions and hallucinations, but we do not afford 
his reports probative value.  During his inpatient 
hospitalizations, we did not find any documentation that he 
was objectively observed acting on any of his reported 
delusions or hallucinations or doing anything that could 
objectively confirm that they were present or persistent.  
Furthermore, the reported delusions and hallucinations 
generally coincided with inpatient admissions after the use 
of cocaine, and have been attributed in the record to cocaine 
use.  His inpatient admissions during the appeal period were 
not so regular so as to lead us to the conclusion that his 
delusions or hallucinations were persistent.  There is no 
report in the record of an objective confirmation of grossly 
inappropriate behavior.  The appellant's report of suicidal 
ideation or attempts is so inconsistent as to render it 
impossible for the Board to determine that he is in fact in 
persistent danger of hurting himself or others.  At worst, 
the appellant was once documented by the nurses as 
disheveled; otherwise he had been found neat and able to 
perform the activities of daily living.  He did not 
demonstrate disorientation to time or place on mental status 
examinations.  Although he has reported memory loss for the 
names of some of his grandchildren, repeated mental status 
examinations objectively revealed at most a mild memory loss 
for recent events.  The Board's conclusion that a higher 
evaluation is not warranted is supported by the April 1999 
statement submitted by his treating psychologist who 
described the appellant's current disability using the 
criteria associated with the 70 percent evaluation.

The Board's conclusion is further supported by the Global 
Assessment of Functioning scores reported during this appeal 
period.  Although the Global Assessment of Functioning score 
does not fit neatly into the rating criteria, the Global 
Assessment of Functioning score is also evidence.  Carpenter 
v. Brown, 8 Vet. App. 240 (1995).  Global Assessment of 
Functioning score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994).  Global Assessment 
of Functioning scores between 45-60 range from moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers) to serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  The current evaluation of 70 percent 
reflects this range of impairment.  We note that the Court 
affirmed the Board's decision to deny an evaluation higher 
than 50 percent in Carpenter, wherein the facts involved an 
appellant service connected for post-traumatic stress 
disorder with a Global Assessment of Functioning score of 55-
60.  Therefore the current 70 percent evaluation is supported 
by Global Assessment of Functioning scores that average 50.  

Extraschedular consideration.

In an exceptional case where the schedular standards are 
found to be inadequate, the field station is authorized to 
refer the case to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2001).  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked inference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Board is precluded by regulation from 
assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Board must address referral under 
38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  VAOPGCPREC. 6-96 
(1996).  In this regard, the Board finds that the schedular 
criteria and currently assigned evaluations for post-
traumatic stress disorder and the residuals of fragment 
wounds are adequate as the case does not present an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular schedular 
standards.  The assignment of a very high schedular 
evaluation is recognition of substantial interference with 
employment.  However, frequent periods of hospitalization 
have not been shown.  And while the appellant has been 
hospitalized for treatment of his post-traumatic stress 
disorder and other non-service connected psychiatric 
disabilities, those hospitalizations did not even occurr 
every year during this appeal period.  So they were not, in 
fact, "frequent."  Furthermore, to the extent the veteran's 
employability has been adversely affected by his post-
traumatic stress disorder, this will be addressed when 
discussing his other claim for a total disability rating 
based on individual unemployability (TDIU) below.

Total rating based on individual unemployability

The appellant has asserted that he is unable to work because 
of the symptomatology associated with his post-traumatic 
stress disorder.  Total disability ratings for compensation 
purposes based on individual unemployability may be assigned 
where the combined schedular rating for the veteran's 
service-connected disabilities is less than 100 percent and 
when it is found that such disorders are sufficient to render 
the veteran unemployable.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 3.340, 3.341, 4.16, (2001).  If there is only one 
such service-connected disability, it must be ratable at 60 
percent or more, and if there are two or more service-
connected disabilities, at least one must be rated at 40 
percent or more with a combined rating of 70 percent or more.  
It is further provided that the existence or degree of 
nonservice-connected disabilities, or previous 
unemployability or age will be disregarded when the 
percentages referred to above are met.  38 C.F.R. §§ 4.16(a), 
4.19 (2001), Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992).

The appellant is service connected for: post-traumatic stress 
disorder (70 percent disabling); fragment wound to the right 
little finger (noncompensable); fragment wound to the chest 
(noncompensable).  His combined schedular evaluation is 70 
percent from January 1997.

Thus, as the appellant meets the schedular requirements for a 
total disability evaluation based on individual 
unemployability, it must next be determined whether the 
appellant's service-connected disabilities render him 
unemployable.  In making this determination, the Board must 
consider the effects of a veteran's service-connected 
disability or disabilities in context of his employment and 
educational background.  Fluharty v. Derwinski, 2 Vet. App. 
409, 412- 13 (1992).

The record must further reflect some factor which takes a 
particular case outside the norm in order for a claim for 
individual unemployability benefits to prevail.  Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 
4.15).  The fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  Van Hoose, 4 
Vet. App. at 363.  "A high rating in itself is a recognition 
that the impairment makes it difficult to obtain and keep 
employment.  The question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the can find employment." Ibid.  A 
total rating based upon individual unemployability due to 
service-connected disabilities is warranted "when there is 
present any impairment in mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation." 38 C.F.R. § 3.340(a) 
(2001).  However, in determining whether a particular veteran 
is unemployable, the Board must also give "full 
consideration . . . to unusual physical or mental effects in 
individual cases, to peculiar effects of occupational 
activities, to defects in physical or mental endowment 
preventing the usual amount of success in overcoming the 
handicap of disability and to the effect of combinations of 
disability." 38 C.F.R. § 4.15 (2001).

The appellant has a high school education.  He has employment 
experience as an assembly line worker, driver, janitor and 
inspector.  As previously indicated, the Board finds that the 
appellant's assertions that he is unemployable due to 
post-traumatic stress disorder not credible.  Therefore we 
proceed to evaluate the objective medical evidence of record.

The Board has been presented with opinions that indicate that 
the appellant is unemployable and opinions that he is 
employable, and we have also noted that the RO conceded 
unemployability.  The Board is persuaded that there is 
sufficient evidence to support a finding that his 
unemployability is attributable to post-traumatic stress 
disorder.  (The remaining service connected disabilities are 
rated noncompensably disabling and there is no evidence that 
they contribute to unemployability.  So while they have been 
considered, they will not be further discussed in the Board's 
determination).  Not all examiners have commented on 
employability, so we have focused on the opinions that have.  

At the conclusion of his admission to the VA Medical Center 
in December 1997, the veteran was said to be unable to work.  
That admission was precipitated by cocaine abuse and the 
discharge diagnoses listed were a recurrent major depressive 
disorder, cocaine dependency and post-traumatic stress 
disorder.  The appellant received treatment for post-
traumatic stress disorder during this admission and this 
evidence supports a finding that the appellant is 
unemployable due to post-traumatic stress disorder.

After extensive psychiatric testing and interview, the 
private examiner in July 1998 concluded that post-traumatic 
stress disorder would cause moderate difficulty in the 
appellant's ability to relate to supervisors and co-workers.  
More importantly, he would have difficulty tolerating the 
normal stress and pressure associated with work.  This 
opinion is afforded a high degree of probative value in light 
of the fact that it is objective evidence and included 
extensive psychiatric testing and interview.  

We have considered the statement sent in by the VA Medical 
Center staff psychiatrist in April 1999 that indicated that 
the appellant was being treated for post-traumatic stress 
disorder and that he was unable to pursue or maintain 
employment.  Even in spite of the fact that this conclusion 
was based on the psychiatrist's inaccurate belief that the 
appellant had abstained from alcohol and all substances since 
December 1997, such an opinion from a treating physician is 
afforded a very high degree of probative value in our 
consideration.

We have considered the January 2000 VA examiner's conclusion 
that due to clinically significant symptoms the appellant was 
unable to maintain gainful employment.  While throughout the 
appeal period there is competent evidence of additional non-
service connected psychiatric disability that contributes to 
his unemployability, we note that in the addendum to the 
January 2000 VA examination, the examiner stated that his 
Global Assessment of Functioning score could not be broken 
down based on the multiple diagnoses on Axis I.  Therefore, 
there is no medical opinion of record that has broken down 
the relative contribution of each of his psychiatric 
illnesses to his unemployability and we hold that the 
evidence on balance supports the claim that post-traumatic 
stress disorder renders him unemployable.  See Mittleider v. 
West, 11 Vet. App. 181 (1998).


ORDER

An increased rating for post-traumatic stress disorder is 
denied.

A total rating based on individual unemployability is 
granted, however, subject to the controlling regulations 
applicable to the payment of monetary awards.



		
	Keith W. Allen
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

(CONTINUED ON THE NEXT PAGE)

 

